Citation Nr: 0304721	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
residuals of bilateral matrixectomy of the great toenails. 
 
2.  Entitlement to an initial (compensable) rating for 
residuals of excision of a ganglion cyst on the dorsum of the 
left foot. 
 
3.  Entitlement to 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  
 
(The issue of entitlement to service connection for bilateral 
hammertoe will be the subject of a future decision.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 until May 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision that granted 
service connection for bilateral matrixectomy of the great 
toenails, and excision of a ganglion cyst on the dorsum of 
the left foot, each rated zero percent disabling from October 
31, 1997, and denied a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.  
The appellant expressed dissatisfaction with the ratings 
assigned in a notice of disagreement.

Because the veteran has appealed the initial evaluations 
assigned for bilateral matrixectomy of the great toenails, 
and excision of a ganglion on the dorsum of the left foot, 
the Board has characterized the issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings). 

This case was remanded by a decision of the Board dated in 
June 2000 as to the above issues.  Development having been 
completed, the case has been returned to the Board for 
appellate disposition.

The veteran presented testimony in November 2002 before the 
undersigned Member of the Board sitting at Los Angeles, 
California; the transcript of which is of record.  

The Board's decision on the claims for initial ratings in 
excess of zero percent for bilateral matrixectomy of the 
great toenails, excision of a ganglion cyst on the dorsum of 
the left foot and entitlement to a compensable evaluation for 
multiple noncompensable service connected disabilities is set 
forth below.  However, the Board is undertaking additional 
development with respect to the claim of entitlement to 
service connection for bilateral hammertoe pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)(2002)).  When it is 
completed, the Board shall provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105) (January 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  After giving the notice and reviewing your response 
to the notice, the Board shall prepare a separate appellate 
decision addressing this issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Since October 31, 1997, the residuals of bilateral 
matrixectomies of the great toenails has been manifested by 
no more than shortening of the nail bed with complaints of 
excessive growth; no pain or functional loss has been 
clinically attributable thereto.

3.  Since October 31, 1997, the residuals of an excision of a 
ganglion cyst on the dorsum of the left foot has been 
manifested by a well-healed scar without clinical evidence of 
pain, tenderness, loss of function of the foot or recurrence 
of the ganglion cyst.

4.  The veteran's service-connected disabilities are not of 
such character as to interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of zero 
percent for residuals of bilateral matrixectomies of the 
great toenails have not been met since October 31, 1997.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.71a, 
Diagnostic Code 5284, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002). 

2.  The criteria for an initial rating in excess of zero 
percent for residuals of an excision of a ganglion cyst on 
the dorsum of the left foot have not been met since October 
31, 1997.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2002). 

3.  The assignment of a compensable rating for multiple 
noncompensable service-connected disabilities is not 
warranted from October 31, 1997.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.324 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her service-connected foot 
disabilities are more disabling than reflected by the 
currently assigned disability evaluations and warrant higher 
ratings.  It is maintained in the alternative that such 
disabilities interfere with her employability such that a 
compensable rating under 38 C.F.R. § 3.324 is warranted.  

Preliminary Matters:  Duty to Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 
C.F.R. § 3.102 (2002)).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  As 
evidenced by the February 1999 statement of the case and the 
August 2001 supplemental statement of the case, the veteran 
and her representative have been furnished the pertinent laws 
and regulations governing the claims and the reasons for the 
denials.  The Board thus finds that they have been given 
notice of the information and evidence needed to substantiate 
the claims and have been afforded opportunities to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the duty 
to notify has been met.

The Board finds that all necessary development has been 
accomplished and that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claims currently under 
consideration, to include retrieval of records and VA 
examinations in March 1999 and February 2001.  The case was 
remanded by a decision of the Board dated in June 2000 for 
additional development which has been accomplished.  
Significantly, neither the appellant nor her representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's service-connected residuals of bilateral 
matrixectomy of the great toes has been evaluated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002), since 
the Rating Schedule does not have a specific code for those 
disorders.  See 38 C.F.R. §§ 4.20. 4.27 (2002).  Under 
Diagnostic Code 5284, moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderately severe residuals of foot injuries.  A 30 
percent evaluation requires severe residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Id.

The service-connected residuals of left foot ganglion cyst 
excision have been analogously rated on the basis of residual 
scarring under 38 C.F.R. § 4.118 (2002).  Diagnostic Codes 
7803 and 7804 authorize assignment of a 10 percent evaluation 
for a scar that is subject to repeated ulceration, or is 
tender and painful on objective demonstration, respectively.  
Diagnostic Code 7805 authorizes an evaluation for scars that 
limit function of the part affected.  In this regard, the 
Board notes that the rating criteria for evaluating skin 
disabilities, to include scars, changed effective August 30, 
2002 (See 67 Fed. Reg. 49596-49599 (July 31, 2002)).  
However, the Board finds that with respect to scars, the 
former criteria are more favorable and only they have been 
considered in connection with the claim pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).]  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).



1.  Compensable ratings for service-connected foot 
disabilities. 

Factual Background

The service medical records reflect that while in service, 
the veteran underwent multiple surgeries of both feet.  By 
rating action dated in April 1998, service connection for 
bilateral matrixectomy of the great toes and excision of a 
ganglion cyst from the dorsum of the left foot was granted, 
effective from October 31, 1997.

Private clinic records from A. Cohen, D.P.M., F.A.C.F.S., 
dated between 1995 and 1997 were received showing that the 
appellant primarily received treatment for pain affecting the 
right fifth toe.  She underwent a VA examination for 
compensation and pension purposes in March 1999.  A history 
of multiple foot surgeries in service was noted.  It was 
reported that the veteran complained that her small toes 
resulted in her worst pain.  She related that there was no 
problem with the dorsum of her left foot as long as there was 
no pressure on it.  She said that she had no problem with the 
great toe nail beds, except that there was abnormal growth of 
the right one which she had to sand down periodically to 
prevent it from becoming too large.  

The veteran stated that she worked as a home health care 
provider on a part-time basis approximately 16 to 24 hours a 
week.  She related that she had quit her previous job as a 
medical assistant because she was unable to keep her shoes on 
without pain.  It was reported that in terms of activities of 
daily living, she indicated that she was unable to walk for 
long distances.  She also said that she had bilateral knee 
pain.  

Upon examination, the veteran's gait was observed to be 
normal and she was able to heel and toe walk.  Stance was 
noted to be normal.  Examination of the feet disclosed that 
the right great, number two and number five toes showed 
markedly hypertrophic, thickened darkened toenails which were 
"heaped-up" which was felt to be consistent with a chronic 
fungus infection.  All of the toes on the right foot had full 
range of motion without pain.  There was a scar over the 
dorsum of the fifth toe which was felt to perhaps be 
consistent with excision of the bone in that area.  The 
number three and four toes did not appear to be affected by 
fungus, but were curled up and pointed straight upward at 
nearly a 90 degree angle.  No tenderness was elicited in any 
part of the foot.

The examiner stated that in terms of the intertriginous area 
of the right foot, there seemed to be a mild breakdown 
between the number four and five toes, and that there was 
whitish skin between the remainder of the intertriginous 
areas.

Examination of the left foot revealed full range of motion.  
There was a small remnant of a nail which was nontender.  The 
number two and five toenails showed changes consistent with a 
fungus infection.  It was reported that there was relatively 
thin skin of the number two and three toes, but that they 
were markedly curled and pointed straight upward.  The number 
four-five intertriginous space showed a minimal whitish area, 
which was felt to be possible fungus infection.

An X-ray of the left foot was interpreted as showing that 
there had been excision of the base of the middle phalanx of 
the number five toe.  There was no other abnormality.  A 
radiograph of the right foot showed that there had been 
excision of the base of the middle phalanx, but it was 
otherwise normal.

Following examination, the examiner commented that the 
veteran had had overall good results from her surgical 
procedures with the exception of the great toe matrixectomy 
on the left.  The examiner stated there was no basis to find 
that she should have had any difficulty on prolonged 
standing, walking, bending, stooping, sitting, lifting or 
carrying.  It was opined that with simple shoe modifications, 
the veteran would be able to do all of those activities, and 
that her only limitation would be against running and jumping 
activities.  

The examiner opined that in terms of daily living activities, 
there were no significant restrictions with the exception of 
vigorous racquet sports and long distance running.  

Subsequently received were operative reports from Dr. Cohen 
showing that the veteran had undergone surgery in September 
1995 for hammertoe correction of both fifth toes.  

Pursuant to Board remand of June 2000, the veteran underwent 
examination for the VA in February 2001.  History of prior 
foot injury and surgery was rendered.  Her current complaints 
were noted to be recurring callus formation over the right 
little toe and ongoing problems with constant pain involving 
both feet, as well as the necessity to wear oversized, large 
shoes.  

Upon examination, it was noted that the appellant was not 
utilizing any assistive ambulatory device.  There was normal 
extremity alignment.  Weight-bearing gait, walking on toes, 
heel walking and squatting were within normal limits.  It was 
reported that the veteran demonstrated full stance and a 
rather splayed, wide forefoot, bilaterally.  There was a 2 1/2 
right angle scar over the dorsum of the left foot which was 
well-healed and nontender.  There was a callus over the 
lateral aspect of the right little toe.  It was reported that 
the remainder of the foot appeared normal, except for 
significant nail resections, bilaterally, more so on the left 
than the right.  It was observed that both nails were less 
than 50 percent of normal size, but that there was no 
evidence of any chronic, ongoing infections at that time.  
Following examination, diagnoses of status postoperative 
ganglion cyst, left foot, status postoperative radical 
matrixectomy, left great toe, status postoperative, right 
matrixectomy, and status postoperative, partial excision of 
the middle phalanxes, bilaterally, with recurrent callus 
formation on the right, were rendered.  

The examiner commented that the veteran expressed great 
concern and anger as to the condition of her feet.  It was 
opined, however, that at that particular time, the only 
residual was a callus overlying the lateral aspect of the 
right little toe.  It was felt that from a functional 
standpoint, both feet provided excellent function, although 
she might have had some problems with athletic activities.  
It as added that in the final analysis, her feet did not 
result in any significant disability.  

The veteran presented testimony upon personal hearing on 
appeal in November 2002 to the effect that she had increased 
pain of both feet.  She stated that her great toenails became 
easily thickened to that point that she was unable to cut 
them at times, required frequent filing, and were 
particularly susceptible to recurring fungal infection.  She 
related that she had daily foot pain which was excruciating 
at times, and that she had to elevate the feet for relief at 
times and wear extra wide shoes.  The appellant said that she 
had difficulty upon prolonged walking and standing, which 
exacerbated such symptoms as pain, swelling, and numbness.  
She indicated that the ganglion cyst of the left foot was 
growing back and was painful.  

Legal Analysis

The Board acknowledges the veteran's complaints of painful 
feet, physical changes, and occasional swelling and numbness 
of the feet upon use, as well as any functional loss 
resulting therefrom.  The record reflects, however, that VA 
examinations in 1999 and 2001 were not remarkable for any 
disabling residuals of the service-connected disabilities.  
On the most recent examination, the examiner indicated that 
the only residuals of such were the reduced size of her great 
toenails, and a 2-1/2 inch scar on the bottom of the feet.  The 
scar was found to be well-healed and nontender.  It was not 
noted that there was any limitation of function occasioned by 
the scar or that the ganglion cyst had recurred.  Findings 
regarding the toenails and the scar were not indicative of 
any associated pain or functional loss.  It was observed that 
the feet were free of infection, otherwise appeared to be 
normal and provided excellent function.  The Board thus finds 
that beyond the subjective complaints and findings noted 
previously, it is not demonstrated that there is the 
requisite objectively manifested pathology to support more 
than a noncompensable rating for the service-connected 
bilateral foot disability.  No signs of painful motion, 
edema, instability or weakness of the feet were exhibited on 
examination in 1999 or 2001.  The clinical evidence does not 
show that the appellant has sought any consistent treatment 
in this regard, and no painful motion or swelling was 
observed on recent examination.  As well, the record reflects 
that she has had other painful foot disability involving the 
5th digits of both feet for which she has undergone surgery 
and for which service connection is not currently in effect.

The Board finds that examination of both feet have not 
disclosed that the service-connected disabilities impact the 
veteran's gait, or that there are limits on standing or 
walking associated with the service-connected disorders.  It 
was reported on most recent VA examination that she had 
normal extremity alignment, and that weight-bearing gait, and 
walking on toes and heels and squatting were all within 
normal limits.  No vascular changes or neurologic deficit 
haves been noted, and the evidence does not indicate a need 
for orthotics.  The examiner clearly stated that the 
veteran's feet did not result in any significant disability.  

Under the circumstances, the Board thus finds that it is not 
clinically demonstrated that any service-connected foot 
impairment comports with the degree of functional loss 
envisioned by DeLuca with manifestations consistent with 
weakened movement, incoordination, and fatigability.  
Therefore, absent a finding of more objectively manifested 
pathology of the feet, to include pain, tenderness or 
ulceration under Diagnostic Code 7803-7804, or any clinical 
indication that bilateral foot impairment equates to moderate 
foot disability under Diagnostic Code 5284, or that function 
of feet is affected as envisioned by Diagnostic Code 7805, it 
is found that the service-connected bilateral foot residuals 
do not warrant an evaluation in excess of zero percent under 
any applicable rating criteria since the date of the initial 
grant.  See Fenderson. 

2.  Entitlement to a compensable rating in accordance with 
the provisions of 38 C.F.R. § 3.324.

In the instant case, service connection is currently in 
effect for two separate disabilities for which noncompensable 
evaluations have been assigned.  Whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities that are of such character as to 
clearly interfere with normal employability, but are not 
found to be of a compensable degree under the VA Rating 
Schedule, the rating agency is authorized to grant a 10 
percent evaluation, but not in combination with any other 
rating.  38 C.F.R. § 3.324.  

As noted in extensive detail previously, the veteran has 
submitted no objective evidence showing that her service-
connected bilateral matrixectomy of the great toenails, and 
excision of a ganglion on the dorsum of the left foot 
interfere to any significant extent with her employability.  
See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  There is 
no evidence of record indicating that such disabilities 
result in any functional deficit that would interfere with 
normal employability.  The examination reports indicate that 
the only objective symptoms related to these disabilities are 
scarring and shortened great toenails without a showing of 
any tenderness or pain attributable thereto.  The examiner 
clearly stated upon VA examination in February 2001 that she 
had excellent function of the feet and that there was no 
significant disability attributable thereto.  Therefore, in 
the absence of any evidence suggesting that the veteran's 
noncompensable service-connected disabilities interfere with 
normal employability, and with clinical findings indicating 
that there are no significant symptoms relating thereto, a 
compensable evaluation for multiple noncompensable 
disabilities under 38 C.F.R. § 3.324 must be denied.

Conclusion

The Board has considered the doctrine of benefit of the doubt 
as to each issue above, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, a reasonable basis for a 
grant of any of the benefits sought on appeal is not 
identified at this time.


ORDER

An evaluation in excess of zero percent for bilateral 
matrixectomies of the great toe from is denied.  .

An evaluation in excess of zero percent for excision of a 
ganglion on the dorsum of the left foot is denied.

A compensable rating in accordance with the provisions of 
38 C.F.R. § 3.324 is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

